Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9th, 2022 has been entered.

Allowable Subject Matter
Claims 1-19 and 22-23 are allowed.
The present invention is directed toward a processor for performing vector operations using a register file, butterfly network, memory, and operation unit.  The processor performs a look up table read instruction that specifies tables, locations, and the destination register for each table, and recalls elements from adjacent locations in the memory.  The elements are stored in an intermediate register and reordered by the butterfly network, then stored in successive slots in the destination register, such that the first and second elements include an extension of a number of elements to be utilized based on a scaled promotion type.  The closest prior arts of record are Hung (US 2013/0185540), Moyer (US 2009/0100247), Demjanenko (US 2004/0073773), and Kim (US 2019/0294650).
Hung, Moyer, and Demjanenko combined teach a processor for performing vector operations using a register file, memory, and operation unit.  The processor performs a look up table read instruction that specifies tables, locations, and the destination register for each table, and recalls elements from adjacent locations in the memory.  The elements are stored in an intermediate register, then stored in successive slots in the destination register, such that the first and second elements include an extension of a number of elements to be utilized based on a scaled promotion type.  Kim further teaches a processor for performing vector operations utilizing a butterfly network and look up table read operations.  However, neither Kim nor the other prior art references disclosed a look up table read instruction specifying tables, locations, and the destination register for each table resulting in a butterfly network reordering the first and second data elements which further include an extension of a number of elements to be utilized based on a scaled promotion type.
Therefore, the references, when taken in combination, do not teach a look up table read instruction specifying tables, locations, and a destination register for each table resulting in a butterfly network reordering first and second data elements which further include an extension of a number of elements to be utilized based on a scaled promotion type in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182